UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-176581 YOUR INTERNET DEFENDER INC. (Exact name of registrant as specified in its charter) Nevada 30-0687898 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Lisa Grossman 20 East Sunrise Highway Suite 202 Valley Stream, New York 11581 (Address of principal executive offices) (516) 303- 8199 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 8, 2012, 52,000,000 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART IIOTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. YOUR INTERNET DEFENDER, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE CONDENSED BALANCE SHEET AS OF JUNE 30, 2012 (UNAUDITED) AND MARCH 31, 2012 (AUDITED) F-1 CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED JUNE 30, 2, 2011 (INCEPTION) THROUGHJUNE 30, 2012 F-2 CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) FOR THEPERIOD FROM MAY 4, 2011 (INCEPTION) THROUGHJUNE 30, 2012 F-3 CONDENSED STATEMENT OF CASH FLOW (UNAUDITED) FOR THE THREE MONTHS ENDED JUNE 30, 2, 2011 (INCEPTION) THROUGHJUNE 30, 2012 F-4 CONDENSED NOTES TO UNAUDITED FINANCIAL STATEMENTS F-5 3 YOUR INTERNET DEFENDER, INC. CONDENSED BALANCE SHEETS AS OF JUNE 30, 2012 ASSETS June 30, March 31, (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net TOTAL CURRENT ASSETS Website development costs, net Security Deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $0.0001 par value, 1,000,000 share authorized, none issued and outstanding $
